*896The opinion of the court was delivered by
Dawson, J.:
In a petition for a rehearing, the point is urged that the jury had a right to disbelieve the testimony of the Bahnmaiers. That may be conceded, but theirs was the only evidence showing whose errand was being prosecuted when the younger Bahnmaier committed the tort. If the testimony of the Bahnmaiers was not true, there is nevertheless a complete lack of evidence to show that the tort-feasor, the younger Bahnmaier, was on any errand of service or agency for his father when the accident occurred; and this leaves nothing upon which to fasten liability on the father, and nothing upon which a new trial could be based.
Eehearing denied.